346 Ill. App. 472 (1952)
105 N.E.2d 126
Frederick Seeds, a Minor et al., Appellees,
v.
Chicago Transit Authority, Appellant.
Gen. No. 45,028.
Illinois Appellate Court.
Opinion filed April 9, 1952.
Rehearing denied April 23, 1952.
Released for publication April 25, 1952.
*473 Werner W. Schroeder, William S. Allen, Fred J. O'Connor, Arthur J. Donovan and James O. Dwight, for appellant.
James O. Dwight and James E. Hastings, of counsel.
William H. Arpaia, for appellees.
(Abstract of Decision.)
Opinion by JUSTICE FEINBERG.
Affirmed.
Not to be published in full.